Citation Nr: 0942285	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  03-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The issue before the Board today was 
remanded in July 2007 and June 2008 for further evidentiary 
and procedural development.  As discussed below, the Board 
finds that there was substantial compliance with its remand 
directives; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2007; a transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  Prior to June 5, 2009, degenerative joint disease of the 
lumbar spine is manifested by subjective complaints of low 
back pain and radicular symptoms of the bilateral lower 
extremities with objective evidence of no more than moderate 
limitation of motion with forward flexion of the 
thoracolumbar spine limited by pain to no less than 45 
degrees; there is no competent medical evidence of ankylosis 
of the thoracolumbar spine or the entire spine, associated 
neurological impairment for which service connection has not 
already been awarded, or incapacitating episodes.

2.  As of June 5, 2009, degenerative joint disease of the 
lumbar spine is manifested by subjective complaints of low 
back pain and radicular symptoms of the bilateral lower 
extremities with objective evidence of severe limitation of 
motion with forward flexion of the thoracolumbar spine 
limited by pain to 20 degrees; there is no competent medical 
evidence of ankylosis of the thoracolumbar spine or the 
entire spine, associated neurological impairment for which 
service connection has not already been awarded, or 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for a 40 percent initial rating have been met as 
of June 5, 2009, and no earlier.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters sent to the Veteran throughout 
this appeal told him that it was his responsibility to 
provide any relevant evidence in support of his claim  

After careful review of the claims folder, the Board finds 
that letters dated in March 2002 and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein, including the evidence and information 
necessary to establish a disability rating and an effective 
date should service connection be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The March 2002 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The March 2002 letter was sent to the Veteran prior to the 
May 2002 rating decision which awarded service connection for 
his back disability and assigned an initial disability 
rating.  The VCAA notice with respect to the elements 
addressed in this letter was therefore timely.  See 
Pelegrini, 18 Vet. App. at 120.  The VCAA notice in 
accordance with Dingess, however, was sent after the initial 
adjudication of the Veteran's claim.  Nevertheless, the Board 
finds this error nonprejudicial to the Veteran.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (U.S. Apr. 21, 2009).  In this 
regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, and after the notice was 
provided the case was readjudicated and October 2006, 
February 2008, July 2009, and September 2009 supplemental 
statements of the case were provided to the Veteran.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant 
and available VA and non-VA treatment records.  

The Board observes that it remanded this appeal in June 2008, 
in part, to allow the VA to make reasonable efforts to obtain 
treatment records from the Lackland Air Force Base (AFB) 
based on statements made by the Veteran that he had been 
receiving treatment at this facility since his separation 
from service.  A review of the claims file reflects that the 
Veteran was notified in December 2008 that VA was aware of 
these outstanding records and that it was his responsibility 
to return an enclosed consent form so that the VA might 
request these outstanding records.  Thereafter, in December 
2008, the agency of original jurisdiction (AOJ) submitted a 
request to Lackland AFB for any records pertaining to the 
Veteran.  A January 2009 reply indicates that a search of 
inpatient and outpatient records failed to reveal any 
treatment records pertaining to the Veteran.  In light of 
this negative response, the AOJ contacted the Veteran in 
February 2009 asking for any additional information which 
might aid in obtaining these alleged records.  The Veteran 
did not respond.  Under these circumstances, the Board 
concludes that the VA has exhausted all possible avenues of 
obtaining these records and, absent additional information 
from the Veteran, the VA has fulfilled its duty to assist 
with respect to these records.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the duty to assist is not a one-way street).  
The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

The Veteran was afforded six VA examinations during this 
appeal for the specific purpose of evaluating the current 
manifestations and severity of his lumbar spine disability, 
including any alleged radiculopathy of the lower extremities.  
Nevertheless, the Veteran remains unsatisfied and contends 
that he is entitled to yet another VA examination.  More 
specifically, he complains that the most recent VA examiner 
did not adequately report the impact of pain on the Veteran's 
movement.  Additionally, the Veteran asserts that his 
disability should be examined by an orthopedic doctor.  

A review of all of the examination reports of record, and the 
March 2009 examination in particular, reflects that the 
various examiners took the principles of 38 C.F.R. § 4.40 and 
4.45 into account with respect to functional loss due to 
pain, weakness, fatigability, and incoordination, in 
evaluating the Veteran's disability.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Range of motion testing was 
completed with the use of a goniometer and the results of 
such testing clearly reflect the point at which the Veteran 
complained of pain.  Furthermore, the Veteran testified in 
March 2007 that his examinations involved repetition testing 
where he was asked to move through the ranges of motion 
multiple times for the purpose of measuring the impact of any 
fatigability or weakness.  With the exception of the earlier 
VA examinations in December 2001 and September 2003, a review 
of the claims file was completed in conjunction with each VA 
examination.  Finally, all relevant and pertinent findings 
were reported by each examiner, including any functional 
impact on the Veteran's daily life and employment and whether 
the Veteran has any neurological impairment associated with 
his back disability.  

The Board acknowledges the Veteran's lay assertions that his 
examinations were inadequate.  However, there is nothing in 
these examination reports to suggest that the results 
reported are inaccurate, nor is the information provided 
insufficient upon which to rate the Veteran's back 
disability.  There is also no indication that an examination 
by an orthopedic physician is necessary to obtain adequate 
results and/or opinion(s); nevertheless, the Board notes that 
two of the Veteran's VA examinations were conducted by a 
physician assistant with a specialty in orthopedic surgery.  
Thus, absent any competent evidence as to why additional 
examination is needed, the Board finds that the Veteran was 
provided with examinations that are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  See also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

Historically, the Veteran filed a claim for a low back 
disability on October 9, 2001, less than one year after his 
separation from service.  By rating decision dated in May 
2002, the RO awarded service connection for degenerative 
joint disease of the lumbar spine and assigned an initial 
evaluation of 10 percent effective October 1, 2001, the day 
following his separation from service.  The Veteran appealed 
this initial evaluation and in a December 2003 rating 
decision, the RO increased his initial evaluation from 10 
percent to 20 percent, effective October 1, 2001.  Service 
connection was also granted for sciatica of the right lower 
extremity, effective October 1, 2001, and assigned a 10 
percent evaluation.  

The increased initial rating awarded in December 2003 does 
not represent the maximum benefit allowed by law and 
regulation.  Thus, the Veteran's claim for a higher initial 
rating remains on appeal and is now the issue before the 
Board for appellate review.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Notably, however, the Veteran indicated in a March 
2008 written statement that he is only seeking a 40 percent 
evaluation for his back disability.  See SSOC Response 
received March 7, 2008.  A veteran may limit his appeal, and 
if so, the Board does not have jurisdiction to consider 
whether entitlement to a higher evaluation is in order.  Id. 
at 39-40; see also Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993).  Thus, seeing as the Veteran is already rated at 20 
percent for his back disability, the Board will only consider 
whether he is entitled to the next highest rating, namely, 40 
percent, and will not determine whether entitlement to an 
initial rating in excess of 40 percent is warranted at any 
time during this appeal.  See id.  

The Veteran's degenerative joint disease of the lumbar spine 
is rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5292 (2003).  In the selection 
of code numbers assigned to diseases, preference is to be 
given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder and that limitation of motion of 
the lumbar spine is the residual condition.  

The schedular criteria for rating spine disabilities have 
been amended twice during the pendency of the Veteran's 
appeal.  First, the rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  As 
discussed further below, there is no competent evidence that 
the Veteran has been diagnosed with intervertebral disc 
syndrome, nor is there any indication that his back 
disability would be more appropriately rated pursuant to the 
criteria applicable to intervertebral disc syndrome.  As 
such, this regulatory amendment is not for application in the 
present case.  

Relevant to the current appeal, however, the rating criteria 
for evaluating all spine disorders were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (August 
27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 
10, 2004).  In increased rating cases such as this one, where 
the rating criteria is amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should a higher rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  
VAOPGCPREC 3-2000.  Therefore, as the Veteran's claim was 
pending at the time of the September 2003 regulatory 
amendments, he is entitled to the application of the criteria 
most favorable to his claim.  See Swann v. Brown, 5 Vet. App. 
229, 232 (1993) (recognizing that where law is amended during 
pendency of appellant's claim, most favorable version 
applies).  However, application of the amended criteria may 
not be applied prior to the date of amendment.  In this case, 
the RO appropriately applied both the pre-September 2003 and 
post-September 2003 rating criteria.  See, e.g., Supplemental 
Statement of the Case dated in December 2003.  As such, there 
is no prejudice in the Board considering both regulatory 
versions in adjudicating the Veteran's initial rating claim 
and it may proceed with a decision at this time.  

According to the rating criteria in effect prior to September 
26, 2003, a 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  A maximum 40 percent rating is 
warranted for severe limitation of motion of the lumbar 
spine.  Id.  The words "moderate" and "severe" are not 
defined in the VA Rating Schedule.  

Notably, the September 2003 regulatory amendments adopted 
rating criteria which continued to assign disability ratings 
based on the demonstrated loss of motion; however, the new 
criteria was based on numerically defined ranges of motion 
(demonstrating the loss of movement) rather than descriptive 
losses.  In adopting specific ranges of motion to define what 
is normal, VA stated that the ranges of motion were based on 
the American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See Supplementary Information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-September 2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

Effective from September 26, 2003, disabilities of the lumbar 
spine are to be rated under the General Spine Formula.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  The 
General Spine Formula provides the following ratings, in 
relevant part: A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine of 30 degrees but no more 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine limited to 30 degrees or favorable ankylosis of the 
entire thoracolumbar spine.  Id.

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  There are higher 
ratings available under the General Spine Formula; however, 
they require proof of ankylosis, which is not present here.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Applying the above "old" and "new" rating criteria to the 
evidence of record, the Board finds that a preponderance of 
the evidence is against the assignment of an initial rating 
in excess of 20 percent for degenerative joint disease of the 
lumbar spine prior to June 5, 2009.  In this regard, VA 
examination reports dated in December 2001, September 2003, 
March 2005, August 2006, and December 2007 show flexion 
limited to no less than 45 degrees, extension limited to no 
less than 20 degrees, lateral flexion limited to no less than 
25 degrees, and rotation limited to no less than 20 degrees.  
These range of motion results reflect the worst possible 
findings with consideration of any additional functional loss 
due to pain, repetition, weakness, excess fatigability, and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition to the findings reported in the VA examination 
reports, contemporaneous treatment records dated prior to 
June 5, 2009, indicate that the Veteran is "able to bend 
forward easily, without any difficulty," and that he has no 
more than mild limitation of motion in his lumbar spine.  See 
VA Annual Exam dated April 1, 2003; VA Physician Note dated 
June 27, 2003; VA Physician Note dated October 31, 2003.  See 
also Dr. R.A. Note dated July 26, 2002.  

The above evidence is more consistent with a disability 
picture that suggests no more than moderate limitation of 
motion of the lumbar spine.  As such, the Board finds that, 
prior to June 5, 2009, the Veteran's back disability is 
appropriately rated as 20 percent disabling under both 
Diagnostic Code 5292 and the new General Spine Formula.  

The Veteran was examined by the VA on June 5, 2009, and the 
examination report reflects that the Veteran was unable to 
flex past 20 degrees due to pain when tested using a 
goniometer.  However, the examiner noted that the Veteran was 
able to flex to 70 degrees when performing the Goldthwaite's 
sign.  Although the Board acknowledges these latter results, 
it notes that the examiner did not indicate whether the 
Veteran complained of pain during Goldthwaite's testing.  
Additionally, it is not clear whether the measurement of 70 
degrees of flexion was obtained using a goniometer, thereby 
assuring its accuracy.  Affording all reasonable doubt in 
favor of the Veteran, the Board concludes that it may not 
rely on the range of motion findings obtained during the 
Veteran's Goldthwaite's testing in rating his disability.  
See 38 U.S.C.A. § 5107(b) (West 2002).  See also Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  

Given that the only other competent evidence regarding 
flexion during this examination shows flexion limited to 20 
degrees, the Board finds that as of June 5, 2009, the 
Veteran's degenerative joint disease of the lumbar spine is 
manifested by severe limitation of motion warranting a 40 
percent rating under both the old and new rating criteria.  
The Board has considered whether any competent evidence of 
record supports a 40 percent rating prior to June 5, 2009.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, as discussed 
above, none of the medical evidence of record indicates that 
the Veteran's back disability is manifested by range of 
motion findings which suggest severe limitation of motion.  
And while the Board acknowledges the Veteran's March 2008 lay 
assertion that his flexion is limited to 25 degrees, it notes 
that the Veteran does not have the medical expertise required 
to provide competent evidence regarding the specific degree 
of limitation caused by his service-connected back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In adjudicating this appeal, consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, for the reasons discussed 
below, the Board finds no other basis upon which to assign a 
40 percent rating for the Veteran's service-connected 
degenerative joint disease of the lumbar spine prior to June 
5, 2009.  

First, the Board has considered whether the Veteran is 
entitled to a 40 percent rating under the rating criteria 
applicable to lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  However, none of the competent 
evidence pertinent to this period of the appeal indicates 
that his disability is characterized by symptomatology 
evidencing a severe lumbosacral disability including, listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Rather, medical evidence dated throughout this 
appeal shows that the Veteran has a normal posture and gait 
with no loss of spinal curvature.  And while he exhibits some 
restriction of lateral motion, it is not shown to have loss 
of such motion.  X-ray and MRI evidence of record which shows 
deteriorating disc, but not joint, space.  Finally, the 
December 2007 VA examiner expressly noted that there was no 
evidence of abnormal mobility on forced motion.  

The Veteran has not been diagnosed with intervertebral disc 
syndrome.  Nevertheless, the Board has considered whether 
entitlement to a 40 percent rating is shown under either both 
the old or new rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  With regards to the new rating criteria, 
ratings are assigned based on the duration and frequency of 
"incapacitating episodes," which are defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  In the present appeal, the 
contemporaneous medical evidence fails to show any treatment 
for incapacitating episodes.  Similarly, the Veteran denied 
any such episodes at his various VA examinations throughout 
this appeal.  

Similarly, entitlement to a 40 percent rating is not shown 
under the "old" intervertebral disc syndrome rating 
criteria because there is no competent evidence that the 
Veteran's back disability is manifested by severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief.  As previously discussed, 
the Veteran has reported less than thirty to forty-five days 
lost per year due to severe back pain.  Additionally, despite 
evidence of constant back pain, he indicated on more than one 
occasion in the contemporaneous record that he was doing 
okay; his treating physicians described his back disability 
as "stable."  Under these circumstances, it cannot be said 
that his disability more nearly approximates severe 
intervertebral disc syndrome.  

Finally, the Board has reviewed the record for any evidence 
of additional functional impairment associated with the 
Veteran's service-connected back disability, including any 
neurological abnormalities, which might warrant separate 
ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242, at Note (1).  With regards to any evidence of bowel or 
bladder impairment, or erectile dysfunction, the Veteran has 
denied any such complaints throughout this appeal and the 
medical evidence of record does not suggest any such 
neurological impairment.  

Conversely, evidence of record reflects that the Veteran has 
complained of pain radiating into his right lower extremity 
throughout this appeal.  See, e.g., Pain Clinic Record dated 
March 13, 2001; VA Annual Examination dated April 1, 2003; VA 
Examination Reports dated in September 2003, March 2005, and 
August 2006.  However, as previously noted, a December 2003 
RO rating decision awarded service connection for sciatica of 
the right lower extremity and assigned a separate evaluation, 
effective October 1, 2001.  The Veteran has not indicated any 
disagreement with this rating; thus, the Board will not 
discuss whether it is appropriate.  

In December 2007, the Veteran began to complain that the pain 
now radiated into both of knees.  See also VA Examination 
Report dated in June 2009.  Neurological examination, 
however, was normal, and it was the opinion of both the 
December 2007 and the March 2009 VA examiners that the 
clinical evidence did not support any findings of left lower 
extremity radiculopathy or sciatica.  The Board acknowledges 
that the Veteran is competent to report his symptoms of 
radiating pain.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, he is not competent to state that such 
symptoms constitute a neurological disability of the left 
lower extremity warranting a separate rating.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  And since the Board 
itself is prohibited from making conclusions based on its own 
medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 
(1991), it concludes that a preponderance of the evidence is 
against the assignment of a separate rating for associated 
neurological impairment of the left lower extremity.  

The Veteran's lay assertions that he is entitled to a higher 
rating for a back disability have been carefully considered.  
Throughout this appeal, he has complained of constant low 
back pain ranging from 6 to 9 out of 10 which is aggravated 
by prolonged walking, standing, or sitting, or repeated 
movements such as twisting, bending, turning, and lifting.  
In March 2007, he testified that any attempts to perform 
physically results in prolonged back pain for a day or two.  
Yet, the record reflects that he does not receive any regular 
treatment for his back disability other than pain medication 
and the occasional injection.  He has reported time lost at 
work due to back pain of no more than thirty to forty-five 
days per year, but continues to work in a civilian personnel 
position on a full-time basis.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the Rating Schedule.  And 
although the Veteran is competent to provide evidence 
regarding symptomatology, Layno, 6 Vet. App. at 469, he is 
not competent to provide an opinion regarding the severity of 
such symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  When the Veteran's lay evidence is viewed in 
conjunction with the objective medical findings discussed 
above, the Board is of the opinion that his disability 
suggests no more than a slight to moderate impact on his 
daily and occupational functioning.  The purpose of the 
Rating Schedule is to compensate for decreases in earning 
capacity.  38 C.F.R. § 4.1 (2009).  Thus, such evidence 
weighs heavily against assigning a rating in excess of 20 
percent prior to June 5, 2009.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).

In the instant appeal, the competent evidence of record 
reflects degenerative joint disease of the lumbar spine 
manifested by subjective complaints of low back pain and 
objective evidence of limitation of motion with forward 
flexion limited to no less than 45 degrees prior to June 5, 
2009.  There is also competent lay evidence of interference 
with the Veteran's daily life and employment; however, such 
interference is productive of no more than a slight to 
moderate occupational impairment.  Therefore, with 
consideration of the above, the Board concludes that the 
Veteran is entitled to no more than the currently assigned 20 
percent rating prior to June 5, 2009.  As of June 5, 2009, 
however, the competent medical evidence suggests an increase 
in the severity of the Veteran's disability picture such that 
his degenerative joint disease of the lumbar spine is now 
manifested by symptomatology evidencing a severe disability 
picture.  Thus, a partial grant of the Veteran's appeal is 
warranted.  

The above determination is based upon application of the 
Rating Schedule to the Veteran's service-connected 
disability.  The purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disability.  Id.  
However, in some cases a disability may present exceptional 
or unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2009).  In these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for degenerative joint 
disease of the lumbar spine is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's back disability with the established criteria found 
in the old and new Rating Schedule shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers pain, loss of range of motion, and neurological 
complications/symptoms.

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In this regard, the record does not 
show that the Veteran required frequent hospitalizations for 
his back disability throughout this appeal.  Additionally, 
while there is evidence of some absenteeism due to back 
problems, such absenteeism has not caused any disciplinary 
problems, modifications in tasks, nor reduction from full- to 
part-time employment.  Thus, the Board finds that any 
interference with employment cannot be considered "marked."

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating 
criteria, nor is there any indication that it causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

A 40 percent initial rating is granted for degenerative joint 
disease of the lumbar spine as of June 5, 2009; entitlement 
to a rating in excess of 20 percent prior to June 5, 2009, is 
denied.  


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


